Citation Nr: 0730627	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there is new and material evidence has been received 
to reopen a service connection claim for a lower back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran testified before the undersigned in 
April 2007.  The veteran also submitted additional evidence 
in August 2007, along with a statement waiving initial 
consideration of such evidence by the RO.   


FINDINGS OF FACT

1.  In February 1984, the RO denied the veteran's service 
connection claim for lower back disability on the basis that 
no residuals from an in-service back injury were shown at the 
time of discharge from service or on VA examination in July 
1974.  The veteran filed a notice of disagreement but did not 
file a timely substantive appeal following the issuance of a 
statement of the case following proper notice; the February 
1984 decision became final.

2.  Evidence associated with the record subsequent to the 
February 1984 rating decision either duplicates or is 
cumulative of evidence already of record, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1984 decision denying service connection for 
lower back disability (characterized as lumbar strain) is 
final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19. 192 (1983).  

2.  Evidence received since the February 1984 RO decision 
denying service connection for lower back disability is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2006 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  He was also given the requirements set forth above 
in Kent. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service records, service medical records, private medical 
records, VA medical records, buddy statements, and statements 
and testimony from the veteran and his spouse in support of 
his claim.  The veteran was also given a VA examination with 
etiological opinion dated in May 2006.  38 C.F.R. § 3.159.  
The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

To the extent the Board is denying the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004);  Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II. New and Material Evidence to Reopen

By way of history, the claims folder shows that the veteran 
filed a service connection claim for residuals of an injury 
to the back in December 1973.  The RO denied the veteran's 
service connection in an April 1974 rating decision.  The 
veteran applied to reopen his service connection claim 
(characterized as lumbar strain) in December 1983, but was 
denied in a February 1984 rating decision.  The veteran filed 
a notice of disagreement and was issued a statement of the 
case in March 1984; however, the veteran did not file a 
timely substantive appeal.  The RO's denial of the veteran's 
service connection claim for lower back disability 
(characterized as lumbar strain) in February 1984 is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19. 
192 (1983).  

While the RO determination in February 1984 is final, if new 
and material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at that time of the February 1984 included the 
service medical records, VA medical records, including 
examinations conducted in July 1974, January 1977, and August 
1983, and statements from the veteran in support of his 
claim.  

Service medical records showed no abnormal findings involving 
the spine upon entry into service.  Health record report 
dated in October 1970 noted lumbosacral strain.  No follow-up 
treatment revealed.  Separation examination report dated in 
April 1972 indicated normal clinical evaluation of the spine.  
No abnormal findings related to the back were noted on 
separation examination. 

A July 1974 VA examination noted complaints from the veteran 
that his lumbar sprain in service prevented him from doing 
his job to the fullest because much lifting.  VA special 
orthopedic and surgical evaluation of the lumbar spine 
indicated that curve was normal.  No tenderness was noted 
with percussion.  All spinous processes were straightly 
aligned.  No definite paravertebral muscular spasm noted.  
Range of motion tested noted flexion to 110 degrees, 
extension to 30 degrees, lateral flexion to 45 degrees, and 
rotation to 45 degrees.  No diagnosis given.  In addition, no 
diagnosis involving the lumbar spine was given at the January 
1977 VA examination. 

An August 1983 VA examination report noted the veteran 
stating that he had a lumbar strain in service without any 
particularly injury.  The only incident he could recall in 
service, relating to his lower back, was feeling pain in his 
back after changing a tire.  He had an auto accident in 1978, 
and again hurt his back on that occasion.  Examination 
revealed tenderness in the right sciatic notch.  Straight leg 
raising on the right was positive.  Forward flexion was 
limited to 80 degrees, lateroflexion to 20 degrees, backward 
flexion to 15 degrees and rotation to 15 degrees.  The 
diagnosis was chronic low back strain with right sciatica. 

In a December 1983 written statement, the veteran indicated 
that he injured his back in October 1970 in Vietnam.  He had 
severe lumbar sprain while changing a tire on a Jeep.  He was 
hospitalized at that time.  He indicated that since that 
time, he had seen numerous doctors and was told essentially 
that his current back problem was "preexisting for a long 
time."  

In a February 1984 rating decision, the RO denied the 
veteran's service connection claim for lower back disability 
based on a finding that no residuals from the in-service 
lumbar strain were shown at the time of discharge from 
service or on  examination in July 1974.  The lumbar strain 
treated in service was considered acute and transitory.  The 
veteran's current back problems were not shown to be related 
to service.  

The Board finds that the evidence received since the February 
1984 rating decision is cumulative of other evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim as new and material evidence 
sufficient to reopen the claim has not been received.  

A number of documents were submitted and incorporated into 
the record subsequent to the last final decision, including 
VA treatment records, private treatment records, a VA 
examination report dated in May 2006,  
buddy statements, and testimony and statements from the 
veteran and his wife.
 
A November 1985 VA clinical record noted pain in the lumbar 
region.  A June 1986 VA clinical record noted treatment for 
lower back pain and right leg pain.  Complaints of back pain 
are also shown in VA examination reports dated in May 1987 
and June 1990.  

While new, the VA medical records from 1985 through 1990 do 
not show that the veteran's in-service lumbar strain is 
chronic in nature or that his current lower back disability 
is otherwise related to service.  As such, this evidence is 
not material.

The private treatment records dated from 1980 through 1983 
also are new evidence.  However, these records are not 
material as they do not show that the veteran's in-service 
lumbar strain is chronic in nature or that his current lower 
back disability is otherwise related to service.  While the 
records show that the veteran was treated for lumbar lordosis 
and lumbar spasms in the early 1980s, these findings are not 
shown on separation examination or on VA examinations in July 
1974 and January 1977.    

A VA examination was performed in May 2006.  The physician 
indicated in the report that the veteran's claims file was 
reviewed and a detailed summary of the relevant medical 
history was provided.  The report also noted that the veteran 
stated that he had ongoing back problems since service.  He 
stated that he sought treatment for his back problems within 
six months after service from a Dr. Battle in Texas.  The 
veteran also discussed the motor vehicle accident in 1978, 
but could not recall what kind of treatment he received.  
Following examination, the physician diagnosed chronic low 
back pain with mild disc space narrowing, not service-
connected.  

The physician opined that based on a review of the claims 
file, the veteran's current low back pain is neither caused 
or aggravated by his service-connected injury.  The physician 
explained that the veteran was seen in service and diagnosed 
with low back strain; however, the discharge examination and 
subsequent examinations done after were entirely normal.  The 
physician opined that the original service injury was acute 
and transitory which resolved with sequelae.  The current low 
back pain was essentially not supported by objective testing, 
according to the physician.  The mild disc narrowing noted on 
x-ray from May 2006 is more likely due to wear and tear of 
aging.  

While the May 2006 VA examination report is new, it is not 
material as it does not show that the veteran's in-service 
lower back problems were chronic in nature and does not show 
that the veteran's current lower back disability is related 
to service. 

The veteran also submitted buddy statements from T.F. dated 
in August 2003, R.J. dated in August 2004, and C.M. dated in 
April 2007.  Each of these individuals discussed their 
personal experiences and service with the veteran, especially 
in Vietnam.  However, none of these individuals had any 
personal knowledge of the veteran's post-service lower back 
condition.  Thus, while new, these statements are not 
material to the claim.

Finally, the veteran testified to the undersigned that he 
originally injured his back while changing a tire on a jeep 
in service.  (T. 4).  He indicated that he was diagnosed with 
lumbar sprain and right sciatic.  (T. 4).  He stated that, in 
October,  he also injured his back when an enemy depot blew 
up, leaving him unconscious.  (T. 4).  He recalled injuring 
his back many times in the field in service, but only went 
for treatment one time.  (T. 4-5).  In discussing the 
separation examination, the veteran indicated that he was 
told "just check it off," and he did not list any back 
complaints because all he wanted to do was get out of 
service.  (T. 6).  He indicated that he received treatment in 
1972 in Freeport, Texas.  However, the records are no longer 
with the physician as he died.  (T. 7-9).   The veteran also 
essentially indicated that his back problems started in 
service and were only aggravated by his post-service 
automobile accident.  (T. 10).  

The veteran's testimony is cumulative and redundant as the 
veteran made essentially the same argument in his original 
claim for service that his lower back disability was related 
to service.  As such, these assertions are not new.  While 
the veteran questioned the thoroughness and accuracy of the 
separation examination, the Board notes that no specific 
abnormal findings involving the lower back were noted on VA 
examinations performed in July 1974 or January 1977.  
Abnormal findings involving the lower back were not shown on 
objective examinations until after January 1977, or many 
years following seperation from service.   

The Board acknowledges the veteran's dedicated and honorable 
service.  However, evidence associated with the claims folder 
subsequent to the February 1984 decision either duplicates or 
is cumulative of evidence already of record, and does not 
raise a reasonable possibility of substantiating the claim.  
As such, the evidence received after the February 1984 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108.  Accordingly, the claim 
on appeal must be denied.



ORDER

New and material evidence not having been received; the claim 
for service connection for lower back disability is not 
reopened, and is accordingly denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


